                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. FORD,                                :
    Plaintiff                                  :       No. 1:17-cv-00908
                                               :
       v.                                      :       (Judge Kane)
                                               :
CITY OF HARRISBURG, et al.,                    :       (Magistrate Judge Carlson)
     Defendants                                :
                                               :

                                           ORDER

       AND NOW, on this 16th day of September 2019, in accordance with the Memorandum

issued concurrently with this Order, and upon independent review of the record and the

applicable law, IT IS ORDERED THAT:

       1.     The Court ADOPTS in part the Report and Recommendation (Doc. No. 41) of
              Magistrate Judge Carlson insofar as it recommends that this Court dismiss counts
              4 and 5 of Plaintiff’s amended complaint;

       2.     Defendants’ Motion to Dismiss (Doc. No. 28) is GRANTED with respect to
              counts 1, 2, 4, and 5 of Plaintiff’s amended complaint, and those counts are
              DISMISSED WITH PREJUDICE;

       3.     Plaintiff’s pendent state law claims (counts 3, 6 and 7) are DISMISSED
              WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1367(c)(3); and

       4.     The Clerk of Court is directed to CLOSE this case.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
